Per Curiam,
The learned referee below found, as facts, first, that these' liens are upon different blocks of houses, separated by public streets; second, that the only item of the materials for which the liens are filed, furnished within six months, was furnished indiscriminately to the three blocks, or if to any one of them separately, it was not shown which; third, that the said item consisted of cement which was used partly or wholly in the construction of sidewalks ; and fourth that the claims were not sufficiently proved. On these facts the judgment was right, and it is affirmed on the referee’s conclusions of law.
Judgment affirmed.